Citation Nr: 0633796	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-38 658	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah

THE ISSUES

1. Entitlement to service connection for a neck wound.

2. Entitlement to service connection for a right arm wound.

3. Entitlement to service connection for body wounds. 

4. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5. Entitlement to a compensable rating for scars on the left 
scapula and right flank. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1944 to October 1946.

This matter is before the Board of Veterans' Appeals (|Board) 
on appeal of rating decisions in September 2004 and December 
2004 of the Salt Lake City, Utah, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 



FINDINGS OF FACT

1. Persistent or recurrent symptoms of a neck wound are not 
shown, and a neck wound is not currently diagnosed.  

2. Persistent or recurrent symptoms of a right arm wound are 
not shown, and a right arm wound is not currently shown. 

3. Except for scars of the left scapula and right flank, 
persistent or recurrent symptoms of body wounds are not 
shown, and body wounds are not currently diagnosed. 

4. Persistent or recurrent symptoms of degenerative disc 
disease of the lumbar spine are not shown, and degenerative 
disc disease of the lumbar spine is not currently diagnosed.  

5. The scars of the left scapula and right flank are 
superficial and stable, and the scars are not painful or 
limit function of the left scapula and right flank. 

CONCLUSIONS OF LAW

1. A neck wound was not incurred or aggravated by service. 38 
U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b), 1154(b) (West 2002); 
38 C.F.R. § 3.303 (2006).

2. A right arm wound was not incurred or aggravated by 
service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b), 1154(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

3. Body wounds were not incurred or aggravated by service.  
38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b), 1154(b) (West 
2002); 38 C.F.R. § 3.303 (2006).

4. Degenerative disc disease of the lumbar spine was not 
incurred or aggravated by service.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1110, 5107(b), 1154(b) (West 2002); 38 C.F.R. § 3.303 
(2006). 

5. The criteria for a compensable rating for rating for scars 
of the left scapula and right flank have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in August 2004 and November 2004.  In the notices, the 
veteran was informed of the type of evidence needed to 
substantiate the claims for service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service; and, for the claim for increase, evidence 
that the disability had gotten worse.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability assignable 
and the effective-date provision).



To the extent that the VCAA notices did not include the 
degree of disability assignable or the effective-date 
provision, since the degree of disability is one of the 
issues on appeal, the RO was required by law to provide 
notice of the rating criteria, which was accomplished, and 
since the Board is denying the claims, no disability ratings 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to his claims, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
claimant was afforded an examination in August 2004, for the 
purpose of the claim for increase.  As to the duty to provide 
a VA examination, addressing the issues of service connection 
for several wounds and degenerative disc disease, in the 
absence of evidence of persistent or recurrent symptoms or 
currently diagnosed disabilities, such an examination is not 
required under 38 C.F.R. § 3.159(c)(4)(A).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was awarded the Combat Infantryman Badge. 



The service medical records, including the report of 
separation examination, disclose a history of a shrapnel 
wound in the back, sustained in June 1945.  The 
service medical records contain no complaint, history, or 
finding of wounds of the neck, right arm, or body other than 
the back, and no abnormality of the lumbar spine.  

After service, on initial VA examination in February 1947, 
the veteran related that in June 1945 in combat in Okinawa a 
shell exploded near his position and he was hit with shrapnel 
in the back, resulting in abrasions and contusions, which 
were treated at a first aid station, but he was not 
hospitalized.  The pertinent findings were a superficial 1/4 
inch by 1 1/2 scar below the left scapula and a 1 1/2 inch scar 
in the right flank.  The scars were described as well-healed, 
non-tender and freely movable.  X-rays of the lumbar spine 
revealed no evidence of fracture, dislocation, arthritis, or 
other pathology, and no foreign bodies were seen in the soft 
tissue.  

In a rating decision in March 1947, the RO granted service 
connection for the scars on the back, and assigned a 10 
percent rating under Diagnostic Code 7805.  On VA examination 
in May 1959, the scars were essentially asymptomatic.  In a 
rating decision in May 1959, the RO reduced the rating for 
the scars to zero percent.  The noncompensable rating has 
remained in effect and unchanged since then.  

The current claim for increase and the claims for service 
connection were filed in 2004. 

On VA examination in August 2004, the veteran complained of 
intermittent soreness in the back.  The examiner found no 
functional impairment.  The scars were described as not 
visible with no lesions, and there were no abnormal findings. 

VA records from 2003 and 2004 reveal no complaint, diagnosis, 
finding, history, persistent, or recurrent symptoms off 
wounds of the neck, right arm, and body.  The was also no 
persistent or recurrent symptoms or diagnosis of degenerative 
disc disease of the lumbar spine. 



Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Under 38 U.S.C.A. § 1154(b), for a veteran who engaged in 
combat with the enemy, the Secretary will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  The presumption only relates 
to the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.  See Wade v. West, 11 Vet.App. 302, 
306-7 (1998). 
Analysis 

The veteran served in combat, and he claims to have received 
several wounds and injured his back, resulting in 
degenerative disc disease of the lumbar spine.  The veteran's 
statements about being wounded and injured during combat are 
credible, considering that he was awarded the Combat 
Infantryman Badge and he did sustained shrapnel wounds in the 
left scapula and right flank, for which service connection 
has been granted.  

Nevertheless, neither the service medical records, nor VA 
records from 1947, 1959, 2003, and 2004, document a 
complaint, diagnosis, history, or finding of wounds of the 
neck, right arm, or body or of degenerative disc disease of 
the lumbar spine.  Moreover, there is no evidence of 
persistent or recurrent symptoms of any of the claimed 
disabilities. 

As for the application of section 1154(b), there is three 
step sequential analysis. First, it must be determined 
whether the veteran has proffered satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease.  Second, it must be determined whether the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service.  Finally, if the 
first two requirements are met, VA shall accept the veteran's 
evidence as sufficient proof of service connection, even if 
no official record exists of such incurrence exists.  In such 
a case a factual presumption arises that that the alleged 
injury or disease is service connected.  Collette v. Brown, 
82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (1996).  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998). 

In this case, there is no evidence of persistent or recurrent 
symptoms of wounds of the neck, right arm, or body or of 
degenerative disc disease of the lumbar spine, and no current 
diagnosis of either a wound of the neck, the right arm, or 
body or of degenerative disc disease of the lumbar spine.  In 
the absence of proof of any present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As for the veteran's statements about his wounds and injury, 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As there is no favorable evidence of current wounds of the 
neck, right arm, or body or of degenerative disc disease of 
the lumbar spine, the preponderance of the evidence is 
against the claim, considering 38 U.S.C.A. § 1154(b) and the 
benefit-of-the- doubt standard of proof, 38 U.S.C.A. § 
5107(b).



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The scars in the left scapula and right flank are currently 
rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, which rates scars based on limitation of function 
of the affected part.  Scars, other than of the head, face, 
or neck, may also be rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 or 7804. 

Under Diagnostic Code (DC) 7805, a scar is rated on 
limitation of function of the affected part.  The medical 
evidence shows no current symptoms or limitation of function 
associated with the left scapula and the right flank scars.  
Based on the findings on VA examination in August 2004, a 
compensable rating under Diagnostic Code 7805 is not 
warranted.

Under Diagnostic Code 7803, a 10 percent rating is assigned 
for a scar that is superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Based on the findings on VA 
examination in August 2004, there was no evidence of unstable 
scars, and a compensable rating under Diagnostic Code 7803 is 
not warranted. 

Under Diagnostic Code 7804, a 10 percent rating is assigned 
for a scar that is superficial and painful on examination.  
Based on the findings on VA examination in August 2004, there 
was no evidence of painful scars, and a compensable rating 
under Diagnostic Code 7804 is not warranted. 

Based on the medical evidence of record, the preponderance of 
the evidence is against the claim for increase for the left 
scapula and right flank scars, applying DCs 7803, 7804, and 
7805. 




As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



ORDER

Service connection for a neck wound is denied.

Service connection for a right arm wound is denied.

Service connection for body wounds is denied. 

Service connection for degenerative disc disease of the 
lumbar spine is denied.

A compensable rating for scars on the right flank and the 
left scapula is denied. 


____________________________________________
GEORGE E. GUIDO JR
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


